Citation Nr: 9916378	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  95-12 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to July 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Fort Harrison, Montana Department of Veterans Affairs (VA) 
Medical and Regional Office Center (M&ROC).

In a January 1999 rating decision, entitlement to a total 
rating based on individual unemployability was denied.  In 
March 1999, the veteran filed a notice of disagreement on 
that issue; in April 1999, the M&ROC issued a statement of 
the case on that issue.  Although the veteran still has time 
to file a substantive appeal on that issue, for reasons 
stated below, that issue is moot.


FINDING OF FACT

The veteran has, and has had since April 19, 1994, severe 
post-traumatic stress disorder that precludes him from 
securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.3, 4.7, 4.16, 4.132, Diagnostic Code 9411 (effective prior 
to November 7, 1996);  38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Code 9411; 61 Fed. Reg. 52,695-52,702 (Oct. 8, 
1996) (effective November 7, 1996).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In a December 1991 statement, the veteran's treating private 
psychologist indicated that the veteran was grossly 
underemployed for his intelligence level, skills, and 
talents.  

On a November 1994 VA psychological examination, the veteran 
reported that he had not held a job for more than two years 
and that he had not had any strong and stable relationships.  
PTSD was diagnosed.

On a November 1994 psychiatric examination, the veteran 
reported that he had an intermittent work history as a 
laborer.  Presently, he was running a sandwich shop in a bar, 
but he did not think that he was making it monetarily.  He 
reported that he only interacted superficially with people 
and that he could have that type of interaction in this 
particular job because he was his own boss.  The mental 
status examination revealed that his affect was somewhat 
restricted; he got very frustrated and cried during the 
examination.  His insight was guarded, and there was a lot of 
denial present during the interview.  His judgment was 
socially intact; he knew the difference between right and 
wrong.  Moderate PTSD was diagnosed.  

It was noted that the veteran still had sleep problems, 
nightmares, and intrusive thoughts.  The veteran was also 
apathetic toward life.  The examiner noted that the veteran 
was able to go to work on a daily basis and prepare 
sandwiches.  However, it was noted that the business was not 
"making" it from a financial standpoint.  The examiner 
indicated that, from a  vocational standpoint, the veteran 
was able to function fairly well at his current job, but that 
he was in control of his contact with people and might be 
distant at times.  The veteran's functioning was in the high 
60s to low 70s.  

In a January 1995 rating decision, service connection was 
granted for PTSD, and a 30 percent disability rating was 
assigned, effective April 19, 1994.

In an November 1994 statement, a Mr. O. noted that his 
educational background included a Bachelor's degree and 
Master's degree, both in psychology.  Mr. O also said that 
the veteran currently lived with him.  He indicated that the 
veteran was considerably disabled and was at least 70 percent 
disabled.  He noted that the veteran continued to have his 
job making sandwiches, but that he only made enough money to 
buy a few games of pool and some beers every evening.  

In a February 1995 VA Form 28-1902 (Counseling Record - 
Personal Information), the veteran reported that he earned 
anywhere from $100 to approximately $200 a week making soup 
and sandwiches.  He indicated that he had been in that 
occupation since April 1992.

In a February 1995 VA initial interview for vocational 
rehabilitation, the veteran reported that he earned $750 a 
month.  Nevertheless, he indicated that most of the money 
that he made went back into food supplies.

In a April 1995 statement, the veteran's private treating 
psychologist opined that the veteran had moderate to severe 
PTSD.

On a May 1995 counseling record/narrative history for VA 
vocational rehabilitation, it was noted that there were 
several semi-skilled fields, with wages typically under $6.25 
an hour, in which the veteran could be employed, including 
the following: motel desk clerk, sales person, cook, 
bartender, and stock control clerk.  It was also noted that 
the veteran could be more competitively employed with a 
formal degree in a specified field and that he seemed very 
excited about pursuing training.  The psychologist who 
performed the evaluation indicated that the veteran was 
highly underemployed with his job as a sandwich maker in a 
corner of a friend's bar.

In a June 1995 statement, the veteran's treating private 
psychologist noted that he was hardly eking out a living 
selling sandwiches.  The psychologist also indicated that the 
symptomatology was severe and that it resulted in 
considerable industrial impairment and restriction of 
relationships.
 
In a June 1995 statement, a private psychologist involved in 
vocational rehabilitation indicated that, from a vocational 
rehabilitation perspective, the veteran did not have such a 
severe impairment as to prevent him from participating in a 
retraining program with the goal of employment.  It was noted 
that the veteran was currently self-employed as a sandwich 
maker in the corner of a friend's bar.  The psychologist 
noted that the veteran's current work and other direct 
employment options for unskilled, entry-level work at or near 
minimum wage would result in severe underemployment for the 
veteran.  

It was noted that a work situation involving skilled work, 
rather than unskilled work, would be more appropriate for the 
veteran.  However, the veteran's lack of a bachelor level 
degree education, his sporadic work history, and his age were 
barriers to obtaining appropriate direct employment.  The 
psychologist noted that the veteran would likely face 
stresses in a training program and that his commitment and 
reliability would be tested.  Specifically, continued 
counseling would be crucial.

At a June 1995 hearing held at the M&ROC before a hearing 
officer, the veteran testified that his current employment 
was at or below the poverty level.  Hearing Transcript (T.) 
3.  He also said that on many days he only had less than a $5 
profit because he would use his earnings to buy more food.  
Id. at 6.  He considered his business to be a "hand-to-mouth 
operation."  Id.

At the hearing, the veteran submitted a February 1995 
personal earnings and benefit estimate statement from the 
Social Security Administration, which was consistent with his 
contentions that his sandwich making business was not very 
profitable.

On a June 1995 VA vocational rehabilitation evaluation by a 
VA counseling psychologist, it was noted that significant 
situational restrictions for the veteran included the 
following: meeting various emergencies, working around 
others, and working with others.  Specifically, it was noted 
that the veteran had difficulties dealing with people because 
of his PTSD and that the nature of his disabilities had 
rendered him underemployed for many years.  The psychologist 
indicated that the veteran had deficiencies in his education 
and training, which caused further restrictions in his 
employability, and that the veteran had not overcome the 
affects of his impairments for employability.  

In particular, he had not been able to prepare for, obtain, 
or retain suitable employment for many years, which was 
directly attributable to his PTSD.  His current employment as 
a sandwich maker was considered underemployment.  It was 
noted that the veteran had not held any employment for many 
years, which could be considered stable, continuing, or 
consistent with his interests, aptitudes, and abilities.  The 
psychologist opined that the veteran had not evidenced 
reasonably developed transferable work skills with which to 
find suitable employment.  The psychologist concluded that 
the veteran's current underemployment was not based on 
reasons within his control.  The psychologist also opined 
that the veteran had a serious employment handicap.

In January 1996, the M&ROC discontinued the veteran's 
vocational rehabilitation program.

In August 1997, the Board denied the veteran's claim for an 
effective date, prior to April 19, 1994, for the grant of 
service connection for PTSD.  The issue of an increased 
rating for PTSD was remanded for further development, to 
include another VA examination.

In a January 1998 statement, the veteran's treating private 
psychologist asserted that the veteran's PTSD was severe.

In March 1998, the veteran was afforded a VA psychiatric 
examination.  The veteran reported that he was a self-
employed sandwich maker.  He said that the business was 
"nonprofit" and that he only worked for his well being.  He 
also indicated that he shot pool.  His affect was restricted.  
It was noted that the veteran had not been financially 
successful in the sandwich making business.  His judgment, 
regarding medication, was impaired.  

The Axis I diagnosis was PTSD with chronic severe problems.  
Under Axis IV, it was noted that the veteran lived a fairly 
isolated existence as a self-employed sandwich maker because 
he could take off from work on a weekly basis when he had 
intrusive thoughts and needed to isolate himself to survive.  
Under Axis V, it was noted that his symptoms seemed to be of 
some significance because he had to isolate himself on a 
weekly basis.  The examiner indicated that the veteran was 
probably functioning in the "50 range."  

In an August 1998 VA From 21-8940 (veteran's application for 
increased compensation based on unemployability), the veteran 
reported that his last period of employment was from 1989 to 
1991.
 
In a March 1999 statement, the veteran asserted that his 
sandwich making business was not a successful enterprise.  He 
said that on many days he did not have any customers at all 
and that at most he had only five or six customers a day.  He 
indicated that he used the earnings to buy more supplies and 
that he had maybe a few dollars profit at the end of any 
given day.  He also said that he did not think that he could 
be retrained through college education because he was not 
computer literate.

In a March 1999 statement, the representative noted that the 
veteran's business was a "break-even" operation.  The 
representative also noted that the veteran worked a maximum 
of 4 hours a day.


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the rule of Francisco is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Prior to November 7, 1996, a 100 percent evaluation was 
warranted for the existence of one of the following 
conditions: the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community; there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities resulting in 
profound retreat from mature behavior; or the veteran was 
demonstrably unable to obtain or retain employment.  Hence, 
these rating criteria set forth three independent bases for 
granting a l00 percent evaluation, pursuant to Diagnostic 
Code 9411.  See Johnson v. Brown, 7 Vet. App. 95 (1994).  

A 70 percent evaluation for PTSD was warranted where the 
ability to establish or maintain effective or favorable 
relationships with people was severely impaired and the 
psychoneurotic symptoms were of such severity and persistence 
that there was a severe impairment in the ability to maintain 
or retain employment.  A 50 percent evaluation for PTSD was 
warranted where the social and industrial adaptability was 
considerably impaired.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996) (repealed effective November 7, 1996).

Prior to November 7, 1996, when the only compensable service-
connected disability is a mental disorder assigned a 70 
percent evaluation, and such mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation, then the mental disorder shall be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code.  38 C.F.R. § 4.16(c) (1996) (repealed effective 
November 7, 1996).  

Substantially gainful employment suggests a living wage.  The 
ability to work sporadically or obtain marginal employment is 
not substantially gainful employment.  Moore v. Derwinski, 1 
Vet. App. 356, 358-59 (1991).  Marginal employment generally 
shall be deemed to exist when a veteran's earned annual 
income does not exceed the amount established by the United 
States Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person.  Marginal employment may 
also be held to exist on facts found basis (including but not 
limited to employment in a protected environment such as a 
family business or sheltered workshop) when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).

The poverty thresholds as established by the US Department of 
Commerce, Bureau of the Census, are the following: $7,547.00, 
1994; $7,763.00, 1995; $7,995.00, 1996; and $8,183.00, 1997.  
VBA's Adjudication Procedure Manual, M21-1, Part IV.




Under 38 C.F.R. § 4.130 prior to November 7, 1996, the rating 
board must not underrate an emotionally sick veteran with a 
good work record.  38 C.F.R. § 4.130 (1996) (repealed 
effective November 7, 1996).

The VA Schedule for Rating Disabilities for psychiatric 
disorders was revised, effective November 7, 1996.  See 
38 C.F.R. § 4.130 (1997); 61 Fed. Reg. 52,695-702 (1996).  

Under the new rating schedule, a 100 percent evaluation for 
PTSD is warranted for total occupational and social 
impairment.  A total occupational and social impairment 
includes symptoms such as the following: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1997).

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking or mood.  
Symptoms include the following: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  See Id.




A 50 percent evaluation is required for occupational and 
social impairment with reduced reliability and productivity.  
Symptoms include the following: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See Id.   

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version more 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).

A GAF of 50 is defined as serious symptoms or as any serious 
impairment in social, occupational, or school functioning.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996).


Analysis

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to a rating in excess of 50 percent for 
PTSD is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased evaluation.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The veteran's assertions concerning the 
severity of his service-connected PTSD (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claim for an increased rating for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is also satisfied that, as a result of the August 
1997 remand of the case to the M&ROC for further development, 
all relevant facts have been properly developed to their full 
extent and that VA has met its duty to assist.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's PTSD.  The Board 
has found nothing in the historical record that would lead to 
a conclusion that the evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories.

Under the old criteria, the veteran has a severe social and 
industrial impairment.  On a May 1995 counseling 
record/narrative history for VA vocational rehabilitation, it 
was noted that there were several semi-skilled fields in 
which the veteran could work.  However, he needed additional 
training for skilled work, which would be difficult for him 
to obtain and would require continued counseling.  

A VA counseling psychologist in June 1995 noted that the 
veteran had a serious employment handicap.  That psychologist 
also noted that the veteran had not been able to prepare for, 
obtain, or retain suitable employment for many years, which 
was directly attributable to his PTSD.  It was noted several 
times during the vocational rehabilitation process that the 
veteran's current job as a sandwich maker was 
underemployment.  In January 1998, the veteran's treating 
private psychologist described the veteran's PTSD as severe.  
Moreover, the March 1998 VA psychiatric examiner noted that 
the veteran left his job on a weekly basis because of 
intrusive thoughts.  Therefore, a 70 percent disability 
rating under the old criteria is warranted.

As previously noted, the veteran still works as a sandwich 
maker.  Although the veteran does not make much money from 
his business, he still works up to four hours a day there.  
Therefore, the veteran is able to obtain or retain some form 
of employment.  Nonetheless, since the veteran has a severe 
social and industrial impairment, he is entitled to a 100 
percent disability rating under 38 C.F.R. § 4.16(c) (1996) 
(repealed effective November 7, 1996) if he is unable to 
secure or follow a substantially gainful occupation.  

Although the veteran reported in February 1995 that he earned 
$750 a month in his business, which would be an annual income 
of $9,000, it is clear from the veteran's other statements 
and other information that he was referring to gross revenue 
and not actual profit or net income.  In other words, his 
actual income from his business is much lower than $9000.  
Therefore, the Board finds that the veteran's current 
employment, which he has had since April 1992, is marginal 
employment.  There is no evidence that shows he could obtain 
another job that would be a substantially gainful occupation.  

In a June 1995 statement, a private psychologist noted that 
any training program for the veteran would be stressful and 
would require continued counseling.  A VA counseling 
psychologist in June 1995 noted that the veteran had 
difficulties dealing with people, which had rendered him 
underemployed for many years.  

Specifically, that psychologist noted that, because of his 
PTSD, the veteran had not been able to prepare for, obtain, 
or retain suitable employment for many years, and that he did 
not have any reasonably developed transferable work skills 
with which to find suitable employment.  Therefore, the 
preponderance of the evidence is not against a finding that 
the veteran is unable to secure or follow a substantially 
gainful occupation.  Accordingly, a 100 percent schedular 
evaluation under the old criteria is warranted.

As the Board has determined that the evidentiary record 
supports a grant of entitlement to a 100 percent evaluation 
for PTSD under the previous criteria for rating PTSD, the 
Board need not explore the propriety of evaluating the 
veteran under the criteria for rating psychiatric disorders 
which became effective November 7, 1996.


ORDER

Entitlement to a 100 percent evaluation for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

